Citation Nr: 0310161	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-12 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 23, 1991 
for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  A November 1979 rating decision denied the veteran's 
initial claim for service connection for paranoid 
schizophrenia; he did not appeal this decision after notice 
thereof.

2.  The veteran filed an application to reopen his claim for 
service connection for schizophrenia on April 23, 1991.

3.  In September 1991 the RO granted service connection for 
schizophrenia.  It was held that there was new and material 
evidence, and that there was a basis for allowance; a 30 
percent evaluation was assigned, the date of his reopened 
claim.  In February 1993 the RO assigned a 100 percent 
rating, effective April 23, 1991.


CONCLUSIONS OF LAW

1.  The November 1979 denial of service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).

2.  The criteria for an effective date prior to April 23, 
1991, for the grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2001-2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the one 
now before the Board, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, in many such cases, the evidence to 
review is already of record.  In any event, through the 
issuance of the statements of the case and other letters and 
documents, the veteran and his representative have been put 
on notice as to the evidence generally necessary to 
substantiate the claim.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the relevant evidence. 

In the most recent notice letter sent in July 2001 the 
veteran was again informed as to what evidence he must obtain 
and what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection for 
schizophrenia was received by VA in August 1979, and was 
denied by the RO in a rating decision dated in November 1979.  
The veteran was provided notice and did not appeal this 
denial.  Therefore, the November 1979 RO decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).

In April 1991, the veteran sought to reopen his claim for 
service connection for schizophrenia, and in September 1991, 
the RO determined that new and material evidence had been 
submitted to reopen the veteran's claim and that there was a 
basis for allowance.  Service connection was granted on a 
presumptive basis.  The RO assigned April 23, 1991, as the 
effective date for a grant of service connection.  This was 
the date the application to reopen the claim was received.  A 
30 percent rating was assigned.  The current 100 percent 
evaluation was assigned in February 1993, effective April 23, 
1991.  The veteran appealed the assigned effective date for 
the grant of service connection for schizophrenia.

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105(b)(1),(c).  A 
claim may not thereafter be reopened or allowed, except upon 
the admission of "new and material evidence."  38 U.S.C.A. 
§ 7105(c); see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
38 C.F.R. § 3.105(a) (clear and unmistakable error (CUE)).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2002).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2002).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for schizophrenia on the basis of new 
and material evidence received after a prior final denial, 
the effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. § 
3.400(q)(1)(ii), (r) (2002).  

Service connection was ultimately granted based on the 
veteran's specific request to reopen his claim received on 
April 21, 1993.  The Board has reviewed the evidence to 
determine whether a claim, formal or informal, exists after 
November 1979 (the date of the prior final RO decision on 
this matter), but before April 23, 1991 (the date of the 
veteran's application to reopen his claim).  In general 
informal claims are possible for increased compensation or 
pension, but not for service connection claims.  See 
38 C.F.R. §§ 3.155, 3.157.

An informal claim was not submitted under § 3.155 because no 
communication was ever filed between November 1979 and April 
23, 1991, indicating the veteran's intent to apply for 
service connection for schizophrenia.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).

38 C.F.R. § 3.157(a) states that the effective date of 
compensation benefits (as a claim to reopen) will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  A report of examination or 
hospitalization, if it meets the requirements of this 
section, will be accepted as an informal claim for benefits 
if the report relates to a disability that may establish 
entitlement.  An informal claim to reopen a previously-denied 
claim can be established by submitting a report of 
examination or hospitalization by VA or uniformed services.  
In that case, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  As noted, this provision 
applies once a formal claim has been allowed.  Thus, it is 
essentially inapplicable in this case, but even if 
applicable, would not provide a basis for an increase.

The Board notes that a VA discharge summary submitted shortly 
after VA's receipt of the April 23, 1991 claim to reopen 
indicates that beginning on March 5, 1985, the veteran was 
hospitalized for chronic schizophrenia.  There is nothing to 
suggest a claim for service connection benefits in this 
information.

The Board acknowledges the veteran's contention, as set forth 
by his representative in an April 2003 statement, that his 
service-connected schizophrenia should date back to his 
original claim for compensation.  He essentially contends 
that the evidence used in the original decision which denied 
service connection for his mental condition is the same 
evidence used to determine the April 23, 1991 decision.  
However, these medical records cannot serve to establish 
entitlement to an earlier effective date, regardless of their 
content, as this evidence was explicitly considered by the RO 
at the time of the August 1979 rating decision, at which time 
service connection for schizophrenia was denied.  As noted 
earlier, this decision became final when it was not timely 
appealed by the veteran, and is not subject to revision, 
absent a showing of clear and unmistakable error.  See 38 
C.F.R. § 3.105 (2002).  Such error has not been alleged in 
this case.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for schizophrenia is 
April 23, 1991, the date the RO received notice of the 
veteran's intent to reopen his schizophrenia claim.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's effective date claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

An effective date prior to April 23, 1991, for the grant of 
service connection for schizophrenia is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


